 1
 2
 3
 4
 5                                  DISTRICT COURT OF GUAM
 6                                     TERRITORY OF GUAM
 7
 8   WASHINGTON D. C. SEATTLE CITY          ) CIVIL CASE NO. CV18-00037
     MANUFACTURING INC., JAYDEEN            )
 9   CATHERINE DELA CRUZ (Pro Se)           )
                                            )
10               Plaintiffs,                )
                                            ) REPORT AND RECOMMENDATION
11               vs.                        )
                                            )
12   NAVY FEDERAL CREDIT UNION,             )
     COMMUNITY FIRST CREDIT UNION,          )
13   COAST 360 FEDERAL CREDIT UNION,        )
     PENFED FEDERAL CREDIT UNION,           )
14                                          )
                                            )
15               Defendants.                )
                                            )
16   ______________________________________ )
17          This matter is before the court on Plaintiff Jaydeen Catherine Dela Cruz’s Application to
18   Proceed Without Prepaying Fees or Costs (the “Application”) based upon a complaint filed on
19   October 15, 2018 against the above named Defendants.
20                                         BACKGROUND
21          On October 15, 2018, Plaintiffs file their Complaint against Defendants.
22          On October 29, 2018, Plaintiffs filed an Amended Complaint.
23          On November 19, 2018, Plaintiffs filed a First Amended Complaint and a Second
24   Amended Complaint against said Defendants.
25          On December 6, 2018, Plaintiffs filed a Third Amended Complaint.
26          On December 12, 2018, Defendant Bank of Hawaii filed its Motion to Dismiss.
27          On December 19, 2018, Plaintiffs filed an Amended Complaint against all Defendants.
28   A Limited Power of Attorney was also filed that day.
 1          In Ms. Cruz’s Application to Proceed Without Prepaying Fees or Costs, she alleges that
 2   she receives income from the sources identified in paragraph 3(a)-(f). The categories are
 3   summarized below:
 4          (a) Business, profession, or other self-employment         •Yes       No
 5          (b) Rent payments, interest, or dividends                  •Yes       No
 6          (c) Pension, annuity, or life insurance payments           •Yes       No
 7          (d) Disability, or worker's compensation payments         •Yes        No
 8          (e) Gifts, or inheritances                                 •Yes       No
 9          (f) Any other sources                                     •Yes        No
10          Further below, she states “a little bit of money. $980,000.00,” although she does state
11   that she has no money in any bank account and does not receive any wages. Thus, the court
12   presumes that she is not employed. Thus, it appears that she may qualify for the relief she seeks
13   from the court.
14          The court has reviewed Plaintiffs’ Amended Complaint and it lacks in many respects.
15   For diversity purposes, Plaintiff Dela Cruz alleges she is a citizen of Guam. She alleges that
16   Defendant Navy Federal Credit Union is a citizen of Virginia but appears to allege that the other
17   Defendants are citizens of Guam. Clearly, Coast 360 Federal Credit Union is a Guam citizen.
18   Thus, there is lack of complete diversity. Since there is lack of complete diversity, this court has
19   no diversity jurisdiction over the Amended Complaint.
20          Similarly Plaintiffs appear to allege jurisdiction based upon a federal question alleging
21   Discrimination, Fair labor Standards, Injunction, and Civil Rights violations. In that regard, the
22   court notes that Plaintiffs have amended their complaint five times and none of the amended
23   complaints which have been filed state a cognizable claim for relief.
24          In essence, Plaintiffs’ Amended Complaint is unintelligible.
25          In light of the above finding, the court recommends that the district court deny Ms. Dela
26   Cruz’s Application to Proceed Without Prepaying Fees or Costs and instead dismiss the
27   Amended Complaint filed against the Defendants. Furthermore, the court recommends a
28   dismissal with prejudice of the Amended Complaint since Plaintiffs have amended it five times

                                                  Page -2-
 1   and despite the numerous amendments, the Amended Complaint continues to fail to state any
 2   valid basis upon which relief can be granted against the Defendants.
 3                                      RECOMMENDATION
 4          IT THEREFORE IS RECOMMENDED that the district court deny Ms. Dela Cruz’s
 5   application to proceed in forma pauperis and dismiss the Amended Complaint with prejudice for
 6   the following reasons.
 7          1. The district court has no diversity jurisdiction over the Amended Complaint.
 8          2. Plaintiffs’ Amended Complaint fails to state any valid basis upon which relief can be
 9   granted against the Defendants.
10
11                                                             /s/ Joaquin V.E. Manibusan, Jr.
                                                                   U.S. Magistrate Judge
12                                                             Dated: Jul 18, 2019
13
14                                              NOTICE
15          Failure to file written objections to this Report and Recommendation within
     fourteen (14) days from the date of its service shall bar an aggrieved party from attacking
16   such Report and Recommendation before the assigned United States District Judge. 28
     U.S.C. § 636(b)(1)(B).
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Page -3-
